514 F.2d 995
89 L.R.R.M. (BNA) 3024, 77 Lab.Cas.  P 11,042
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.COVINGTON FURNITURE MANUFACTURING COMPANY, Respondent.
No. 74-2012.
United States Court of Appeals,Sixth Circuit.
April 28, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, Roger T. Brice, N. L. R. B., Washington, D. C., John J. A. Reynolds, Jr., Director, Region 26, N. L. R. B., Memphis, Tenn., for petitioner.
William E. Fortas, Robert J. Pinstein, Fortas, Less & Pinstein, Memphis, Tenn., for respondent.
Before WEICK, EDWARDS and ENGEL, Circuit Judges.

ORDER

1
On receipt and consideration of a petition for enforcement of an order of the National Labor Relations Board, reported at 212 N.L.R.B. No. 56 (1974); and


2
On review of the briefs and records in this proceeding and finding therein substantial evidence on the whole record to support the findings of fact of the Administrative Law Judge and the Board; and


3
Further noting that the legal conclusion arrived at by the Administrative Law Judge and the Board to the effect that the company's insistence upon a penalty clause being added to an otherwise agreed upon contract represented insistence upon a nonmandatory subject where good faith bargaining had resulted in an agreement upon all mandatory subjects and was therefore unlawful; and


4
That said conclusion is directly supported by the Supreme Court's opinion in NLRB v. Wooster Division of Borg-Warner Corp., 356 U.S. 342, 78 S.Ct. 718, 2 L.Ed.2d 823 (1958).


5
Now, therefore, the petition for enforcement of the Board's order is granted.